 In the Matter of TODD-JOHNSONDRY DOCKS, INC.andINDUSTRIALUNION OF MARINE AND SHIPBUILDINGWORKERS OFAMERICA, LOCALNo. 29, CIOCase No. 1-5-R-1256.-Decided February 2, 1945Messrs.J.N. Pharr, Nicholas Callan,andL.M. Lindsey,of NewOrleans, La., for the Company.Mr. Arthur Leary,of New Orleans, La., for the Union.Mr. Harry Nathanson,of counsQl to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Industrial Union of Marine and ShipcbuildingWorkers of America, Local No. 29, CIO, herein called theUnion, alleging that a question affecting commerce hadarisen con-cerning the representation of employees of Todd-Johnson Dry Docks,Inc., of New Orleans, Louisiana, herein called the Company, the Na-tional Labor Relations Board provided for an appropriate hearingupon due notice before Laurence H. Whitlow, Trial Examiner. Saidhearing was held at New Orleans, Louisiana, on January 8, 1944.TheCompany and the Union appeared and participated.All parties wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.The TrialExaminer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.All parties were afforded an oppor-tunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYTodd-Johnson Dry Docks, Inc., is a Delaware corporation withoffices, shipyards, and drydocks located on the Mississippi River atNew Orleans, Louisiana, where it is engaged in the repair of vessels of60 N. L. R. B., No. 72.352 TODD-JOHNSON DRY DOCKS, INC.353all flags in foreign and coastwise trade, boats and barges in river andinland water trade, as well as harbor craft and Government ownedvessels.In New Orleans the Company operates two yards, about 3:miles apart, called the upper yard and the lower yard, which are solelyinvolved in the instant proceeding.During 1944, the Company pur-chased raw materials valued at approximately $4,225,000, most ofwhich was shipped to the Company from points outside the State ofLouisiana.During the same period the gross receipts of the Companyfor the services it performed were valued at approximately $20,000,000,.and approximately 90 percent of the Company's business was the re-pairing, altering, converting, and drydocking of marine vessels under.master contracts with the United States Navy, United States Army,and War Shipping Adniinistratioli.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDIndustrial Union of Marine and Shipbuilding Workers of America,Local No. 29, affiliated with the Congress of Industrial Organizations,isa labor organization admitting to membership employees of theCompany.III.THE QUESTION CONCERNING.REPRESENTATIONThe Company refuses to grant recognition to the Union as theexclusive bargaining representative of certain of its employees untilthe Union has been certified by the Board in an appropriate unit.A statement of a Field Examiner, introduced into evidence at thehearing, indicates that the Union represents a substantial number ofthe employees it seeks to represent in this proceeding.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNIT; THE DETERMINATION OF REPRESENTATIVESThe Union is now recognized by the Company as the exclusivebargaining representative of certain of its upper and lower yard em-ployees in three separate units.These units consist of timekeepers;guards-and watchmen; and production and maintenance employees,excluding, among others, office and clerical personnel. In this pro-ceeding the Union seeks to represent "all janitors, janitresses, maids,and porters at the Company's upper and lower plants, as part of theIThe Field Examiner reported that the Union submitted 16 application for membership,cards and that there were 27 empolyees sought to be represented by the Union628563-45-vol 60-24 354DECISIONSOF NATIONALLABOR RELATIONS BOARDestablished unit of production and maintenance employees,excludingall office, clerical and supervisory employees..."The Companycontends that those of the employees sought by the Union who workin its general offices are an integral part of the office force,that employ-ees of the'office force are excluded under the terms of its contract withthe Union covering the production and maintenance unit, and conse-quently the janitorial employees working in the general offices shouldnot be represented together witli production and maintenance per-sonnel.It also contends that, in no event, can these employees berepresented for collective bargaining purposes since they are in a posi-tion to see documents of a confidential nature pertaining to its laborrelations policy.On the Company's pay roll of October 29,1944,there were listed.27 employees in the categoriessought bythe Union.Of this number,16 were employed within the Company's general offices and the re-mainder were employed in the locker rooms located about the yards-.and wharves.The Company does not object to the consolidation of,the lattergroup withitsproduction and maintenance employees.Althoughall the employeessought bythe Union are on the Company'soffice pay roll,are paid on a weekly basis,and receive vacations simi-lar to those of office employees,they perform the usual functionsassociated with their classifications,duties which are entirely difer-.Furthermore,janitors, janitresses,.-maidsand porters in the general offices,and those engaged in thelocker rooms located about the yards and wharves do the same type,of work. Inasmuch as both groups perform work which is identicaland a separate unit for the group employed in the general officeswould not,therefore,be feasible,and since the functions of bothgroups are unrelated to those of office employees,we see no validreason to prevent all those sought by the Union from being repre-sented as part of the production and maintenance unit.We find nomerit in the contention of the Company that janitors,janitresses,maids, and porters who work in the general offices are confidential,employees because they have access to confidential records on or inthe desks and files of the offices they clean.2These employees do notrequire access to any confidential information in order to perform-their functions.Moreover,itwould seem that any janitor, janitress,maid or porter who used such information would be subject to disci-plinary action by the Company.We find that all janitors,janitresses,maids, and porters at the,Company's upper and lower yards inNew Orleans, Louisiana,exclud-ing all office and clerical employees,and all supervisory employeeswith authority to hire, promote,discharge,discipline,or otherwise2 SeeMatter of Aluminum Company of America,54 N. L. R. B. 834. TODD-JOHNSON DRY DOCKS, INC.355effect changes in the status of employees, or effectively recommendsuch action, may properly, form part of the existing production andmaintenance unit.We shall direct that the question concerning rep-resentation which has arisen be resolved by an election by secret ballotamong such employees who were employed during the pay-roll periodimmediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction.If a majority of this group select the Union, they will thereby haveindicated their desire to be included in the established productionand maintenance unit.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Todd-Johnson'Dry Docks, Inc., New Orleans, Louisiana, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Fifteenth Region, acting inthis matter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions, among all janitors, janitresses, maids, and porters at the Com-pany's upper and lower yards in New Orleans, Louisiana, but exclud-ing all office and clerical employees and all supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees, or effectively recommendsuch action, who were employed during the pay-roll period immedi-ately preceding the date of this Direction, including employees whodid not work during the said pay-roll period because they were ill oron vacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in personat the polls, but excluding those employees who have since quit orbeen discharged for cause and have not been rehired or reinstatedprior to the date of the election, to determine whether or not they-desire to be represented by International Union of Marine and Ship-buildingWorkers of America, Local No. 29, CIO, for the purposesof collective bargaining.